DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-19, as filed on April 14, 2022, were previously pending.  Also, on April 14, 2022, Applicant filed preliminary amendments to the claims, where Applicant: (1) canceled claims 1-19; and (2) added new claims 20-38 (the “April 14, 2022 Preliminary Amendment”).  Therefore, claims 20-38, as recited in the April 14, 2022 Preliminary Amendment, are currently pending and subject to the non-final office action below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2022 is in compliance with the provisions of 37 CFR 1.97, and has been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 20, 37, and 38 recite the limitation "receiving a user request being received in response to user input to the mobile device" in lines 3-4 of claim 20; lines 5-6 of claim 37; and lines 7-8 of claim 38.  However, there is insufficient antecedent basis for the limitation directed to “the mobile device” in the claims. See MPEP § 2173.05(e).  A mobile device was not previously recited in claims 20, 37, and 38.  Examiner suggests that Applicant amend “receiving a user request being received in response to user input to the mobile device” in lines 3-4 of claim 20; lines 5-6 of claim 37; and lines 7-8 of claim 38 to “receiving a user request being received in response to user input to [the] a mobile device”, or make some other appropriate correction of course.  For examination purposes and in the interest of compact prosecution, the phrase “receiving a user request being received in response to user input to the mobile device” in lines 3-4 of claim 20; lines 5-6 of claim 37; and lines 7-8 of claim 38 will be interpreted and read the same as “receiving a user request being received in response to user input to a mobile device.”
Claims 21-36 are rejected under rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for similar reasons as the § 112(b) rejections to claim 20 described above (due to their individual chains of dependencies on claim 20).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-36 and 38 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”). 

Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  This claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites a “computer-readable storage device” in line 1 of claim 37.
Applying the broadest reasonable interpretation to claim 37, a “computer-readable storage device” may include both (1) non-transient, physical storage, such as hardware (e.g. a hard disk drive), and (2) transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  In the specification, Applicant does not limit the computer-readable storage device to non-transitory computer-readable storage devices.  While in paragraph [000160] of Applicant’s specification as filed on April 14, 2022, Applicant discloses that “implementations [of the present disclosure] can be provided [in] one or more computer program products, e.g., a computer program tangibly embodied in a machine-readable storage device”; Applicant’s also states that the memory device “can include a volatile memory unit or units, and/or a non-volatile memory unit or units”. See paragraph [0021] of Applicant’s specification as filed on April 14, 2022.  Since Applicant’s disclosure discloses both volatile and non-volatile storage devices, it is not clear whether the computer-readable storage device described in the claims is limited to non-volatile, tangible storage devices.
As such, claim 37 does not fall within one of the four categories of patent eligible subject matter.  Examiner suggests that Applicant amend claim 37 to limit the computer-readable storage device to “a non-transitory computer-computer readable storage device” in line 1 of claim 37.  For examination purposes, the computer-readable storage device described in claim 37 will be interpreted and read as “a non-transitory computer-readable storage device.”

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 20-36 are directed to a computer-implemented method, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claim 38 is directed to a system, which is also within one of the four statutory categories (i.e., a machine or apparatus). See id.  As described above in the § 101 rejections of non-statutory subject matter, claims 37 does not fall within at least one of the four categories of patent eligible subject matter, because the claims recite a “computer-readable storage device”, which may include transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  For examination purposes, the computer-readable storage device described in claims 37 will be interpreted and read as “a non-transitory computer-readable storage device.”

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: (1) Mathematical Concepts; (2) Certain Methods of Organizing Human Activity, and (3) Mental Processes. See MPEP § 2106.04(a).
Claims 20, 37, and 38 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claim 38 and claims 20 and 37 include limitations that recite an abstract idea.  Note that independent claim 38 is the system claim, while claim 20 covers the matching method claim, and claim 37 covers the matching computer-readable storage device.  Specifically, independent claim 38 recites (and claims 1 and 37 substantially recite the following limitations):
A system comprising:

	one or more processors; and
	
	a computer-readable storage medium in communication with the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for optimizing data display, the operations comprising:

receiving a user request, the user request being received in response to user input to the mobile device and comprising an identifier associated with the user;

determining that portions of the user request are associated with data stored in a plurality of data stores associated with a plurality of facility systems, each data store in the plurality of data stores being associated with a respective facility system of the plurality of facility systems and being accessed through a user-facility index that maps the identifier associated with the user to two or more facilities, in a plurality of remote facilities, that the user is associated with as a provider;

processing, by a data management system executed by the one or more processors, a plurality of facility-specific requests, each facility-specific request requesting a portion of the data from a host module of a respective facility based on the user-facility index, the data management system comprising a data cache module configured to selectively operate in a pass-through mode and a reposed mode to improve performance of retrieval of the data, the pass-through mode for real-time mode retrieval of the data from a plurality of facility systems by using data identifiers and passing the data onward for responding to the user request and the reposed mode for retrieval of a copy of the data stored by the data cache module;

transmitting, to a plurality of host modules, the plurality of facility-specific requests, each facility-specific request being transmitted to the host module of the respective facility system, each host module being configured to parse a respective facility-specific request to determine a respective portion of the data that fulfills a respective portion of the user request based on at least one of a device type and application type that issued the respective portion of the user request;

	receiving, by the data management system and from the plurality of host modules, a plurality of responses, each response being responsive to the respective portion of the user request and comprising the respective portion of the data;

conditioning the data from the plurality of responses to be included in a response as conditioned data by converting the data based on a transmission protocol, formatting the data for display on the mobile device based on a native language of an operating system of the mobile device corresponding to the type of the mobile device, and packaging mobile device data for transmission to the mobile device; and

generating a data display for a graphical user interface of the mobile device, the data display comprising at least one real-time data waveform and one or more vital values displayed in an integrated view and in a unified view for simultaneously providing in the graphical user interface the conditioned data from the plurality of facility systems.

However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., providing access to patient information and patient physiological data), but for the recitation of the generic computer components and functions also recited in claims 20, 37, and 38.  That is, other than reciting: (1) a system; (2) one or more processors; (3) a computer-readable storage medium/a computer-readable storage device, having instructions stored thereon; (4) the mobile device; (5) a data management system; (6) a host module; (7) a data cache module configured to selectively operate in a pass-through mode and a reposed mode; (8) a graphical user interface; and the steps of: (9) “the pass-through mode for real-time mode retrieval of the data from a plurality of facility systems by using data identifiers and passing the data onward for responding to the user request”; (10) “the reposed mode for retrieval of a copy of the data stored by the data cache module”; and (11) “conditioning the data from the plurality of responses to be included in a response as conditioned data by converting the data based on a transmission protocol, formatting the data for display on the mobile device based on a native language of an operating system of the mobile device corresponding to the type of the mobile device, and packaging mobile device data for transmission to the mobile device”, the context of claims 20, 37, and 38 encompasses a concept of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., providing access to patient information and patient physiological data).
	The aforementioned claim limitations described in claims 20, 37, and 38 are analogous to claim limitations directed toward concepts of managing personal behavior or relationships or interactions between people, because they merely recite limitations for managing interactions between patients and medical professionals by collecting and organizing a patient’s data from different facility systems and displaying the data in an integrated, unified view (i.e., organizing the patient data into an integrated, unified view) (i.e., following rules or instructions).  If a claim limitation, under its broadest reasonable interpretation, covers the management of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a)(II); see also 2019 Revised PEG.  Examiner notes many of the aforementioned claim limitations described in claims 20, 37, and 38 may also be classified as analogous to claim limitations directed to concepts performed in the human mind (i.e., the Mental Processes Category of abstract ideas, which covers observations, evaluations, judgments, or opinions), because the limitations directed to “determining” that portions of the user request are associated with data stored in the plurality of data stores; “processing each facility-specific request”; and “parsing a respective facility-specific request to determine a respective portion of the data that fulfills a respective portion of the user request”, merely recite limitations which represent observations, evaluations, judgments, or opinions about the data that is collected in the user request.  Accordingly, claims 20, 37, and 38 also recite an abstract idea that falls within the Certain Methods of Organizing Human Activity and Mental Processes categories.
Furthermore, Examiner notes that dependent claims 21-36 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  Examiner notes that: (1) dependent claim 31 provides limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A; and (2) dependent claims 21-30 and 32-36 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  For example, claims 21-30 and 32-36 merely recite additional steps for making determinations about the data or identifying data from the facility systems in order to generate more displays of the data (i.e., these steps are deemed to be following instructions or rules for display the patient data, because they recite steps for displaying the data (i.e., managing personal behavior or relationships or interactions between people)).

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
Following Prong Two of Step 2A of the 2019 Revised PEG, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In the present case, for representative independent claim 38 (similar to claims 20 and 37), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system comprising (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

	one or more processors (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and
	
	a computer-readable storage medium in communication with the one or more processors and having instructions stored thereon which (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), when executed by the one or more processors, cause the one or more processors to perform operations for optimizing data display, the operations comprising (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

receiving a user request, the user request being received in response to user input to the mobile device (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) and comprising an identifier associated with the user;

determining that portions of the user request are associated with data stored in a plurality of data stores associated with a plurality of facility systems, each data store in the plurality of data stores being associated with a respective facility system of the plurality of facility systems and being accessed through a user-facility index that maps the identifier associated with the user to two or more facilities, in a plurality of remote facilities, that the user is associated with as a provider;

processing, by a data management system executed by the one or more processors (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), a plurality of facility-specific requests, each facility-specific request requesting a portion of the data from a host module of a respective facility (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) based on the user-facility index, the data management system comprising a data cache module (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to selectively operate in a pass-through mode and a reposed mode to improve performance of retrieval of the data (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), the pass-through mode for real-time mode retrieval of the data from a plurality of facility systems by using data identifiers and passing the data onward for responding to the user request (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) and the reposed mode for retrieval of a copy of the data stored by the data cache module (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of storing and retrieving information in memory, as evidenced by the Versata Dev. Group, Inc. v. SAP Am., Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

transmitting, to a plurality of host modules, the plurality of facility-specific requests, each facility-specific request being transmitted to the host module of the respective facility system, each host module being configured to parse a respective facility-specific request to determine a respective portion of the data that fulfills a respective portion of the user request based on at least one of a device type and application type that issued the respective portion of the user request;

	receiving, by the data management system and from the plurality of host modules, a plurality of responses, each response being responsive to the respective portion of the user request and comprising the respective portion of the data;

conditioning the data from the plurality of responses to be included in a response as conditioned data by converting the data based on a transmission protocol, formatting the data for display on the mobile device based on a native language of an operating system of the mobile device corresponding to the type of the mobile device, and packaging mobile device data for transmission to the mobile device (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

generating a data display for a graphical user interface of the mobile device (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), the data display comprising at least one real-time data waveform and one or more vital values displayed in an integrated view and in a unified view for simultaneously providing in the graphical user interface the conditioned data from the plurality of facility systems.

However, the recitation of these limitations is made with a high-level of generality (i.e., using generic computer devices and software to: provide access to patient information and patient physiological data), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following is an example of a court decisions that demonstrates merely applying instructions by reciting a computer structure as a tool to implement the claimed invention (e.g., see MPEP § 2106.05(f)):
			- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. V. CLS Bank Int’l – similarly, the additional elements recited in claims 20, 37, and 38 described in the Prong One analysis of Step 2A above, invokes general-purpose computer (i.e., the system; one or more processors; computer-readable storage medium/computer-readable storage device, having instructions stored thereon; mobile device; data management system; host module; data cache module configured to selectively operate in a pass-through mode and a reposed mode; and graphical user interface) to perform the commonplace business method for providing secure access to patient information; and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the computer-readable storage medium/device that stores instructions are examples of generic software that are used to tailor information (i.e., used to provide secure access to the patient information and display the information on a graphical user interface).
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
				- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the steps of “the pass-through mode for real-time mode retrieval of the data from a plurality of facility systems by using data identifiers and passing the data onward for responding to the user request”; and “conditioning the data from the plurality of responses to be included in a response as conditioned data by converting the data based on a transmission protocol, formatting the data for display on the mobile device based on a native language of an operating system of the mobile device corresponding to the type of the mobile device, and packaging mobile device data for transmission to the mobile device”, described in claims 20, 37, and 38, are the equivalent of obtaining and transmitting the data from the facility systems to the graphical user interface on the user’s device.
			- Selecting a Particular Data Source or Type of Data to be Manipulated:
				- Limiting a database index to XML tags, e.g., see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the step of “the reposed mode for retrieval of a copy of the data stored by the data cache module”, described in claims 20, 37, and 38, is the equivalent of selecting a particular data source (i.e., the data cache module) to manipulate (i.e., retrieving a copy of the data stored in the data cache).
Thus, the additional elements in independent claims 20, 37, and 38 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 21-30 and 32-36 not recite any additional elements outside of those identified as being directed to the abstract idea described above.  Examiner notes that dependent claims 31 recites the following additional elements (in bold font below):
wherein conditioning the data comprises at least one of converting data based on a transmission protocol, formatting data for optimal display on the mobile device, and packaging data for transmission to the mobile (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)).

As such, the additional elements in dependent claim 31 are not indicative of integrating the judicial exception into a practical application.  Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
For instance, unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 20-38: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 20-38 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the 2019 Revised PEG  
Regarding Step 2B of the 2019 Revised PEG, claims 20-38 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 20, 31, 37, and 38 amount to no more than: adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the Examiner submits that the additional elements of claims 20, 31, 37, and 38, as recited, the system; one or more processors; computer-readable storage medium/computer-readable storage device, having instructions stored thereon; mobile device; data management system; host module; data cache module configured to selectively operate in a pass-through mode and a reposed mode; graphical user interface; and the steps of: “the pass-through mode for real-time mode retrieval of the data from a plurality of facility systems by using data identifiers and passing the data onward for responding to the user request”; “the reposed mode for retrieval of a copy of the data stored by the data cache module”; “conditioning the data from the plurality of responses to be included in a response as conditioned data by converting the data based on a transmission protocol, formatting the data for display on the mobile device based on a native language of an operating system of the mobile device corresponding to the type of the mobile device, and packaging mobile device data for transmission to the mobile device”; and “conditioning the data comprises at least one of converting data based on a transmission protocol, formatting data for optimal display on the mobile device, and packaging data for transmission to the mobile”, are generic computer components and functions. See MPEP § 2106.05(d)(II).
- In regard to the system; one or more processors; computer-readable storage medium/computer-readable storage device, having instructions stored thereon; mobile device; data management system; host module; data cache module configured to selectively operate in a pass-through mode and a reposed mode; graphical user interface - Applicant generally describes these devices as being embodied by generic computer devices, such as “a mobile phone, a smartphone, a tablet computing device, a personal digital assistant (PDA), a laptop personal computer (PC), a desktop PC, and/or appropriate combinations thereof” (see Applicant’s specification as filed on April 14, 2022, at paragraph [0021]); “a keyboard, a touchscreen, a mouse, a trackball, a microphone, a touchpad, and/or appropriate combinations thereof” (see Applicant’s specification as filed on April 14, 2022, at paragraph [0022]); and computer interface(s), and patient monitoring device(s) (see Applicant’s specification as filed on April 14, 2022, at paragraph [0026]).  These devices are generic computer components and functions which are old and well-known in the medical industry.  Therefore, Applicant’s disclosure shows that system and other devices, may be embodied by generic computer devices, such as a mobile phone and personal computer, which are old and well-known in the medical industry.
- Regarding the steps and features directed to: “the pass-through mode for real-time mode retrieval of the data from a plurality of facility systems by using data identifiers and passing the data onward for responding to the user request”; “the reposed mode for retrieval of a copy of the data stored by the data cache module”; “conditioning the data from the plurality of responses to be included in a response as conditioned data by converting the data based on a transmission protocol, formatting the data for display on the mobile device based on a native language of an operating system of the mobile device corresponding to the type of the mobile device, and packaging mobile device data for transmission to the mobile device”; and “conditioning the data comprises at least one of converting data based on a transmission protocol, formatting data for optimal display on the mobile device, and packaging data for transmission to the mobile” - The following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: the pass-through mode for real-time mode retrieval of the data from a plurality of facility systems by using data identifiers and passing the data onward for responding to the user request”; “conditioning the data from the plurality of responses to be included in a response as conditioned data by converting the data based on a transmission protocol, formatting the data for display on the mobile device based on a native language of an operating system of the mobile device corresponding to the type of the mobile device, and packaging mobile device data for transmission to the mobile device”; and “conditioning the data comprises at least one of converting data based on a transmission protocol, formatting data for optimal display on the mobile device, and packaging data for transmission to the mobile”, are similarly deemed to be well-understood, routine, and conventional activity in the field of medical data processing systems and methods, because they also represent mere collection and transmission of data over a network (i.e., collecting and transmitting the medical data over a network); and
- Storing and retrieving information in memory, e.g., see Versata Dev. Group, Inv. V. SAP Am., Inc. – similarly, the limitations directed to: “the reposed mode for retrieval of a copy of the data stored by the data cache module”, is deemed to be well-understood, routine, and conventional activity, because it also represents the mere retrieval of information from memory (i.e., retrieving a copy of data stored in the data cache module).
Thus, taken alone, the additional elements of claims 20, 31, 37, and 38 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 20, 31, 37, and 38 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 21-30 and 32-36 (which depend on claim 20 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 21-30 and 32-36 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claim 20.  Dependent claims 21-30 and 31-36 merely add limitations that further narrow the abstract idea described in independent claim 20.  Therefore, claims 20-38 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
- Powell et al. (Pub. No. US 2011/0246235), in view of:
- Cowan et al. (Pub. No. US 2011/0054936);
- McLaren et al. (Pub. No. US 2010/0306858);
- Balakrishnan et al. (Pub. No. US 2013/0197679);
- Beardall et al. (Pub. No. US 2013/0166317).

	Regarding claims 20, 37, and 38,
		- Powell teaches:
			- a computer-implemented method for optimizing data display, the method
being executed using one or more processors and comprising (as described in claim 20) (Powell, paragraph [0005]; Paragraph [0005] teaches a computer-implemented method for authenticating a mobile device and a user of the mobile device to receive patient data from a clinical information system of a medical facility.):
			- a computer-readable storage device coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for optimizing data display, the operations comprising (as described in claim 37) (Powell, paragraphs [0018] and [0019]; Paragraph [0018] teaches a computer-readable storage device encoded with a computer program comprising instructions that, when executed, operate to cause one or more processors to perform one or more actions in accordance with methods provided herein.  Paragraph [0019] teaches a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform one or more actions in accordance with methods provided herein.):
			- a system, comprising: one or more processors; and a computer-readable storage medium in communication with the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for optimizing data display, the operations comprising (as described in claim 38) (Powell, paragraph [0019]; Paragraph [0019] teaches a system including one or more processors, and a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform one or more actions in accordance with methods provided herein.):
- receiving, by the one or more processors, a user request, the user request being received in response to user input to the mobile device and comprising a device identifier indicating a type of the mobile device and an identifier associated with the user of the mobile device (as described in claims 20 and 37 and substantially similarly described in claim 38) (Powell, paragraphs [0005], [0063], and [0070], FIG. 6; Paragraph [0005] teaches that the method includes receiving a logon request at a data management system, the logon request comprising credentials and at least one technical factor.  For example, paragraph [0070] teaches that exemplar steps 600 that can be executed to authenticate a user of a mobile device and the mobile device will be described. See Figure 6.  In step 602, a username and password are input to a mobile device.  Further, paragraph [0063] teaches that the one or more technical factors include a unique device identification (ID) associated with a particular device (i.e., the user request includes a device identifier indicating a type of the mobile device).  For example, the username and password can be input by a user in response to a logon prompt issued by an application executed on the mobile device (i.e., receiving a user request in response to user input to the mobile device).  In step 604, a logon request is transmitted from the mobile device to a DMS.  For example, one or more processors of the mobile device can generate a logon request based on the input.  In some implementations, the logon request can include the username (i.e., the user request includes an identifier associated with the user of the mobile device), the password and one or more technical factors (e.g., device ID, telephone number) (i.e., the user request includes a device identifier indicating a type of the mobile device).);
- determining, by the one or more processors, that portions of the user request are associated with data stored in a plurality of data stores associated with a plurality of facility systems, each data store in the plurality of data stores being associated with a respective facility system of the plurality of facility systems and being accessed through a user-facility index that maps the identifier associated with the user to two or more facilities, in a plurality of remote facilities, that the user is associated with as a provider (as described in claims 20, 37, and 38) (Powell, paragraphs [0037], [0041]-[0043], [0046], [0068], and [0069]; Paragraph [0041] teaches that each information system 42 stores patient data that can be collected from the patient monitoring devices 46, as well as additional patient information, that can include information that is input by a healthcare provider.  The information system 46 communicates the patient data and/or the additional patient data to a data management system (DMS) 60.  The DMS 60 can be provided as a server, or a virtual server, that runs server software components, and can include data storage including, but not limited to, a database and/or flat files.  In the exemplar system architecture of FIG. 1, each facility system 18, 20 includes a corresponding DMS 60 (i.e., a plurality of facility systems and data stores that are associated with the facility systems).  Paragraph [0042] teaches that a DMS 60 corresponding to a particular facility system can be remotely located from any of the facilities 40 of the facility system 18, 20, or can be located at a particular facility 40 of the facility system 18, 20.  Paragraph [0043] teaches that a common DMS 60’is common to various facility systems 18, 20, and is not associated with a particular facility system 18, 20.  Paragraph [0046] teaches that DMS 60, 60' synchronizes and transfers data between the mobile device 12, or multiple mobile devices 12, and the information system 42, or multiple information systems 42 . More specifically, the DMS 60, 60' processes and prepares the patient data and/or patient information for transfer to and presentation on the mobile device 12, or multiple mobile devices 12, from the information system 42 (i.e., validated user-requests are able to access to the data stores through a user-facility index that maps the user identifier to two or more facilities).  Paragraph [0068] teaches that the application server 508 authenticates the credentials based on data retrieved from the information system 42.  Specifically, the application server 508 can retrieve authentication information from the information system 42, based on information provided in the logon request (i.e., portions of the user request).  The authentication server 508 compares the credentials provided in the logon request to the authentication information to determine whether the credentials are valid.  Paragraph [0069] teaches that if the credentials are valid, the logon request is accepted, and a session is established between the mobile device and the DMS 60, 60' (i.e., determining that portions of the user request are associated with data stored in a plurality of data stores associated with a plurality of facility systems).  Specifically, during the session, the mobile device 12 can retrieve patient information and data from the DMS 60, 60', the patient information and data being provided to the DMS 60, 60' by the information system 42.  Paragraph [0037] teaches that each facility 40 includes an associated information system 42, computer interface(s) 44, and patient monitoring device(s) 46.  Exemplar information systems can include, but are not limited to, a clinical information system (CIS), and/or a hospital information system (HIS).  Each information system 42 can be provided as a server, and supports the acquisition, storage, modification, and distribution of clinical information, such as patient data, throughout the facility 40 and/or facility system 18, 20 (i.e., each data store in the plurality of data stores is associated with a respective facility system of the plurality of facility systems).);
- processing, by a data management system executed by the one or more processors, a plurality of facility-specific requests, each facility-specific request requesting a portion of the data from a respective facility (similar to the limitation described in claims 20, 37, and 38) (Powell, paragraphs [0041] and [0046]; Paragraph [0041] teaches that each information system 42 stores patient data that can be collected from the patient monitoring devices 46, as well as additional patient information, that can include information that is input by a healthcare provider.  The information system 46 communicates the patient data and/or the additional patient data to a data management system (DMS) 60.   Paragraph [0046] teaches that the DMS 60, 60' synchronizes and transfers data between the mobile device 12, or multiple mobile devices 12, and the information system 42, or multiple information systems 42.  More specifically, the DMS 60, 60' processes and prepares the patient data and/or patient information for transfer to and presentation on the mobile device 12, or multiple mobile devices 12, from the information system 42 (i.e., processing the plurality of facility-specific requests from a respective facility).);
- transmitting, by the one or more processors, the plurality of facility-specific requests (similar to the limitation described in claims 20, 37, and 38) (Powell, paragraph [0051]; Paragraph [0051] teaches that the integration services module 82 is responsible for routing requests (i.e., transmitting the plurality of facility-specific requests) that are received from the observer client services module 92 to retrieve and package requested data, and to send a corresponding response.);
- receiving, by the data management system and from the plurality of host modules, a plurality of responses, each response being responsive to the respective portion of the user request and comprising the respective portion of the data (as described in claims 20, 37, and 38) (Powell, paragraph [0051]; Paragraph [0051] teaches that the integration services module 82 is responsible for routing requests that are received from the observer client services module 92 to retrieve and package requested data (i.e., receiving a plurality of responses comprising the respective portion of the data that was requested), and to send a corresponding response.); and
- generating, by the one or more processors, a data display for a graphical user interface of the mobile device, the data display comprising at least one real-time data waveform and one or more vital values displayed in an integrated view (as described in claims 20, 37, and 38) (Powell, paragraphs [0030], [0057], and [0059]; Paragraph [0030] teaches that data is transferred from each of the first and second facility systems 18, 20 through the network 16 and connectivity interface(s) 14 for presentation, or display on the mobile device 12 (i.e., generating a data display for a graphical user interface of the mobile device).  Paragraph [0059] teaches that the presented information and/or data can include a fetal strip and maternal contraction waveform, the patient name, the hospital name, the patient room and/or bed number, and the date and time.  The strip charting can provide a real-time view of the patient data (i.e., the data display comprising at least one real-time data waveform), as well as a historical view of the patient data.  More specifically, the waveform display can be updated in real-time, such that the user of the mobile device 12 observes the patient data as it occurs and/or is recorded (i.e., the data display comprising at least one real-time data waveform displayed in an integrated view).  The user can scroll through the waveform display, to view historical patient data.  Paragraph [0057] teaches that the term patient data refers to physiological data that can be obtained from the patient monitoring device(s) (i.e., the data that is displayed in paragraph [0059] comprises one or more vital values displayed in an integrated view).).
		- Powell does not explicitly teach a method, computer-readable storage device, and system, comprising:
			- processing, by a data management system executed by the one or more processors, a plurality of facility-specific requests, each facility-specific request requesting a portion of the data from a host module of a respective facility based on the user-facility index (as described in claims 20, 37, and 38);
- the data management system comprising a data cache module configured to selectively operate in a passthrough mode and a reposed mode to improve performance of retrieval of the data (as described in claims 20, 37, and 38);
			- the reposed mode for retrieval of a copy of the data stored by the data cache module (as described in claims 20, 37, and 38);
			- transmitting, by the one or more processors to a plurality of host modules, the plurality of facility-specific requests, each facility-specific request being transmitted to the host module of the respective facility system, each host module being configured to parse a respective facility specific request to determine a respective portion of the data that fulfills a respective portion of the user request based on at least one of a device type and application type that issued the respective portion of the user request (as described in claims 20, 37, and 38);
- conditioning, by the one or more processors, the data from the plurality of responses to be included in a response as conditioned data by converting the data based on a transmission protocol, formatting the data for display on the mobile device based on a native language of an operating system of the mobile device corresponding to the type of the mobile device, and packaging mobile device data for transmission to the mobile device (as described in claims 20, 37, and 38); and
			- generating a display in a unified view for simultaneously providing in the graphical user interface the conditioned data from the plurality of facility systems (as described in claims 20, 37, and 38).
		- However, in analogous art of medical data processing methods and systems, Cowan teaches a method and system, comprising:
			- processing, by a data management system executed by the one or more processors, a plurality of facility-specific requests, each facility-specific request requesting a portion of the data from a host module of a respective facility based on the user-facility index (as described in claims 20, 37, and 38) (Cowan, paragraph [0053]; Paragraph [0053] teaches that health records module 326 may enable a patient to access information regarding their personal care.  For example, module 326 may enable patient to access portions of their Personal Health Record (i.e., processing the facility-specific requests for portions of data from a host module of a respective facility) and update pertinent information.  Module 326 may access the healthcare facility's records keeping system and determine via parameters set by a healthcare provider, the portions of a patient’s EMR accessible by a patient (i.e., processing the facility-specific requests for portions of data from a host module of a respective facility).); and
			- transmitting, by the one or more processors to a plurality of host modules, the plurality of facility-specific requests, each facility-specific request being transmitted to the host module of the respective facility system (as described in claims 20, 37, and 38) (Cowan, paragraph [0053]; Paragraph [0053] teaches that health records module 326 may enable a patient to access information regarding their personal care.  For example, module 326 may enable patient to access portions of their Personal Health Record (i.e., processing the facility-specific requests for portions of data from a host module of a respective facility) and update pertinent information.  Module 326 may access the healthcare facility's records keeping system and determine via parameters set by a healthcare provider, the portions of a patient’s EMR accessible by a patient (i.e., transmitting the facility-specific requests for portions of data from a host module of a respective facility to the facility system that requested the portion of data).  Paragraph [0053] teaches that these features are beneficial for determining the portions of a patient’s EMR that are accessible to a patient.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical data processing methods and systems at the time of the effective filing date of the claimed invention to modify the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, to incorporate steps and features directed to processing and transmitting requests to access specific portions of a healthcare facility’s records and determine which portions of records a party is authorized to access, as taught by Cowan, in order to determine the portions of a patient’s EMR that are accessible to a patient. See Cowan, paragraph [0053]; see also MPEP § 2143 G.
		- Further, in analogous art of medical data processing methods and systems, McLaren teaches a method and system, comprising:
- each host module being configured to parse a respective facility specific request to determine a respective portion of the data that fulfills a respective portion of the user request based on at least one of a device type and application type that issued the respective portion of the user request (as described in claims 20, 37, and 38) (McLaren, paragraphs [0041], [0068] and [0069]; Paragraph [0041] teaches that the access techniques may use a combination of authorization information checked in one or more steps, such as a username, password, quick access code (such as a personal identification number (PIN) or other string of characters or gestures), secure hash, device identifiers (i.e., a device ID that identifies the type of device), or other secure authentication information.   In certain embodiments, secure authentication is a multi-step process that uses different types of information provided at different stages of access.  According to particular embodiments, one step may involve device identification.  For example, a particular mobile device 118 may have a secure device hash or other suitable unique identifier that can be registered with and verified by medical information management system 120 (i.e., parsing the device ID that identifies the type of device).  For example, paragraph [0068] teaches that each communication or request from a particular mobile device 118 may include a secure device hash identifying that mobile device 118 to system 200 (i.e., each respective facility request includes a device ID that identifies the type of device that sent the request).  Paragraph [0069] teaches that system 200 implements a multi-level access scheme that requires different types of credentials at each level.  For example, system 200 could require a user name and password (potentially in combination with a device hash) for first-level access and then a quick access code for second level access and for re-access over some period of time.  System 200 may compare these received values with stored user data according to business logic 210 to determine whether the user identified in the request has appropriate credentials for accessing the medical information and functionality of system 200 (i.e., parsing the request to identify the device ID and comparing the device ID to authorized device IDs that are stored in the system’s database in order to determine whether the user is authorized to access the medical information and what portions of medical information the user is authorized to access).  Using these secure authentication means, system 200 can guarantee that access to case information and specific patient medical data is appropriately protected.  Paragraph [0041] teaches that this feature is beneficial for ensuring that access to medical information is suitably restricted while allowing authorized users of mobile devices 118 relatively easy access to information.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical data processing methods and systems at the time of the effective filing date of the claimed invention to further modify the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, as modified in view of Cowan, to incorporate a step and feature directed to identifying and comparing a device identifier to a list of authorized device identifiers to determine that the user is authorized to access information about the patient, as taught by McLaren, in order to ensure that access to medical information is suitably restricted while allowing authorized users of mobile devices relatively easy access to information. See McLaren, paragraph [0041]; see also MPEP § 2143 G.
		- Still further, in analogous art of methods and systems for displaying health data, Balakrishnan teaches a method and system, comprising:
			- the data management system comprising a data cache module configured to selectively operate in a passthrough mode and a reposed mode to improve performance of retrieval of the data, the reposed mode for retrieval of a copy of the data stored by the data cache module (as described in claims 20, 37, and 38) (Balakrishnan, paragraphs [0032] and [0310]; Paragraph [0310] teaches that cache data will also be cleared when the system performs a hard-delete of user data (i.e., the system includes a data cache module).  Paragraph [0032] teaches that the one or more of devices 105a, 105b and 105c may be configured differently than the other devices.  In one example, device 105c may be configured for local synchronization (i.e., a reposed mode) and storage of activity data while one or more of devices 105a and 105b may be configured for pass-through synchronization (i.e., passthrough mode).  Paragraph [0032] teaches that this feature is beneficial for configuring devices differently, such as for providing local storage or facilitating synchronization between devices and systems without intermediate storage.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for displaying health data at the time of the effective filing date of the claimed invention to further modify the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, as modified in view of: Cowan and McLaren, to incorporate the steps and features directed to including a data cache module in the data management system and configuring the data cache module to operate in passthrough and reposed modes, as taught by Balakrishnan, in order to configure devices differently, such as for providing local storage or facilitating synchronization between devices and systems without intermediate storage. See Balakrishnan, paragraph [0032]; see also MPEP § 2143 G.
		- Yet still further, in analogous art of methods and systems for displaying patient data, Beardall teaches a method and system, comprising:
- conditioning, by the one or more processors, the data from the plurality of responses to be included in a response as conditioned data by converting the data based on a transmission protocol, formatting the data for display on the mobile device based on a native language of an operating system of the mobile device corresponding to the type of the mobile device, and packaging mobile device data for transmission to the mobile device (as described in claims 20, 37, and 38) (Beardall, paragraphs [0060] and [0061];  Paragraph [0060] teaches that a data transform module 82 may transform clinical pathway 34, medical data 26 and services data 28 from their respective formats (e.g., arrangement of data for storage, display, communication, printing, etc. such as hypertext markup language (HTML), text, and extensible markup language (XML), Microsoft Word (*.doc), Microsoft Excel (*.xls)), etc.) to a uniform format (e.g., data arrangements that can be rendered on a common interface simultaneously, such as HTML format that can permit a web browser to render text and images simultaneously) and store the uniform format data in a data store 84 (i.e., converting the data based on a transmission protocol and formatting the data for display on the mobile device).  Paragraph [0061] teaches that data transform module 82 may implement Extract-Transform-Load (ETL) processes to extract data from the plurality of data sources, transform it appropriately (i.e., converting data based on transmission protocol), and load it into data store 84 (i.e., package data for transmission to the mobile device).); and
			- generating a display in a unified view for simultaneously providing in the graphical user interface the conditioned data from the plurality of facility systems (as described in claims 20, 37, and 38) (Beardall, paragraphs [0060], [0071], and [0073]; Paragraph [0071] teaches that the data (e.g., medical data 26, services data 28 and clinical pathway 34) in different formats may be converted to a uniform format (i.e., converting the data into a uniform format).  Paragraph [0073] teaches that operations 220 include 222, at which browser 110 may render stored data (e.g., medical data 26, services data 28 and clinical pathway 34) according to data rendering instructions 118 on visual display 38 (i.e., generating a displaying of the uniform format data from the plurality of data sources in a unified view).  Paragraph [0060] teaches that these features are beneficial for converting data between incompatible type systems.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for displaying patient data at the time of the effective filing date of the claimed invention to further modify the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, as modified in view of: Cowan; McLaren; and Balakrishnan, to incorporate the steps and features directed to: (i) converting, formatting, and transmitting data to a device in a uniform format; and (ii) generating a display of the uniform data, as taught by Beardall, in order to convert data between incompatible type systems. See Beardall, paragraph [0060]; see also MPEP § 2143 G.

	Regarding claim 22,
		- The combination of: Powell, as modified in view: Cowan; McLaren; Balakrishnan; and Beardall, teaches the limitations of claim 20 (which claim 22 depends on), as described above.
		- Powell further teaches a method, further comprising:
			- identifying facility systems included in the plurality of facility systems based on a provider-to-facility index, the provider-to-facility index mapping the user of the mobile device to facility systems of the plurality of facility systems (Powell, paragraphs [0054] and [0071]; Paragraph [0054] teaches that the authentication module 104 handles the authentication needs of the DMS 60, 60', which can include, but are not limited to active directory authentication, vendor authentication, device ID restrictions, device phone number restrictions, and any combination thereof.  Each facility system 18, 20 and/or facility 40 is configured to authenticate using any combination of such authentication mechanisms.  Device ID restriction is the ability for an authentication service to look at a pre-configured list of device ID's, associated with respective mobile devices 12, that are authorized to connect to the facility system 18, 20 and/or facility 40, and only authorizes call from software client that originate with that device ID (i.e., from the particular mobile device 12) (i.e., mapping the user of the mobile device to facility systems of the plurality of facility systems).  The device phone number restriction restricts access to mobile devices 12 that have a phone number that has been pre-configured in the authentication system.  Paragraph [0071] teaches that in step 606, it is determined whether the one or more technical factors of the logon request are valid technical factors.  For example, the DMS can access a validation database using information provided in the logon request as an index to the database.  In some implementations, the DMS can use the username as an index to retrieve a device ID and/or telephone number from the database (i.e., identifying facility systems including in the plurality of facility systems based on a provider-to-facility index).  If the device ID and/or telephone number from the database corresponds to the device ID and/or telephone number provided in the logon request, the technical factors are deemed valid (i.e., mapping the user of the mobile device to facility systems of the plurality of facility systems).).
	The motivations and rationales for modifying the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, in view of: Cowan; McLaren; Balakrishnan; and Beardall, described in the obviousness rejection of claim 20 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 23,
		- The combination of: Powell, as modified in view: Cowan; McLaren; Balakrishnan; and Beardall, teaches the limitations of claim 22 (which claim 23 depends on), as described above.
		- Powell further teaches a method, wherein:
			- identifying facility systems is performed based on a user identifier, the user identifier being provided in the user request (Powell, paragraph [0064]; Paragraph [0064] teaches that when the user seeks access to patient information and data using the mobile device, the user initiates execution of a client application on the mobile device.  The client application prompts the user for credentials.  The credentials include a username and password (i.e., user identifiers).  These credentials correspond to credentials that the user has already established with the facility for allowing the user access to the information system (i.e., the user identifiers are used to identify and establish access to the facility systems).  The client application generates a logon request that is transmitted to the DMS, as discussed in further detail below.  The logon request includes the credentials and at least one technical factor (i.e., the device ID and/or telephone number) (i.e., the user identifier is provided in the user request).).
The motivations and rationales for modifying the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, in view of: Cowan; McLaren; Balakrishnan; and Beardall, described in the obviousness rejection of claim 20 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 24,
		- The combination of: Powell, as modified in view: Cowan; McLaren; Balakrishnan; and Beardall, teaches the limitations of claim 20 (which claim 24 depends on), as described above.
	- Powell further teaches a method, wherein:
		- each request in the plurality of facility-specific requests comprises user-credential data associated with the user of the mobile device (Powell, paragraph [0073]; Paragraph [0073] teaches that the DMS can provide the logon request, or at least the credentials provided in the logon request, to the information system, the information system determining whether the credentials are valid (i.e., each request comprises user-credential data associated with the user of the mobile device).  For example, the information system can access a credentials database using the username as an index to retrieve a corresponding password.  If the username does not correspond to a username stored in the database, the credentials are not deemed valid.  If the username corresponds to a username stored on the database, a password associated with the stored username is retrieved.  If the password from the database corresponds to the password of the credentials, the credentials are deemed valid.  If the password from the database does not correspond to the password of the credentials, the credentials are deemed invalid.  If the credentials are not valid, the logon request is denied in step 610, and the steps end.  If the credentials are deemed valid, a session is established to provide patient information and data from the information system to the mobile device in step 614, and the steps end.).
The motivations and rationales for modifying the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, in view of: Cowan; McLaren; Balakrishnan; and Beardall, described in the obviousness rejection of claim 20 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 25,
		- The combination of: Powell, as modified in view: Cowan; McLaren; Balakrishnan; and Beardall, teaches the limitations of claim 24 (which claim 25 depends on), as described above.
	- Powell further teaches a method, further comprising:
			- retrieving the user-credential data from a provider-to-facility index, the provider-to-facility index mapping the user of the mobile device to facility systems of the plurality of facility systems (Powell, paragraphs [0054], [0064], and [0071]; Paragraph [0054] teaches that the authentication module 104 handles the authentication needs of the DMS 60, 60', which can include, but are not limited to active directory authentication, vendor authentication, device ID restrictions, device phone number restrictions, and any combination thereof.  Each facility system 18, 20 and/or facility 40 is configured to authenticate using any combination of such authentication mechanisms.  Device ID restriction is the ability for an authentication service to look at a pre-configured list of device ID's, associated with respective mobile devices 12, that are authorized to connect to the facility system 18, 20 and/or facility 40, and only authorizes call from software client that originate with that device ID (i.e., from the particular mobile device 12) (i.e., mapping the user of the mobile device to facility systems of the plurality of facility systems).  The device phone number restriction restricts access to mobile devices 12 that have a phone number that has been pre-configured in the authentication system.  Paragraph [0071] teaches that in step 606, it is determined whether the one or more technical factors of the logon request are valid technical factors.  For example, the DMS can access a validation database using information provided in the logon request as an index to the database.  In some implementations, the DMS can use the username as an index to retrieve a device ID and/or telephone number from the database (i.e., retrieving the user-credential data from a provider-to-facility index).  If the device ID and/or telephone number from the database corresponds to the device ID and/or telephone number provided in the logon request, the technical factors are deemed valid (i.e., mapping the user of the mobile device to facility systems of the plurality of facility systems).  Paragraph [0064] teaches that when the user seeks access to patient information and data using the mobile device, the user initiates execution of a client application on the mobile device.  The client application prompts the user for credentials.  The credentials include a username and password (i.e., user identifiers).  These credentials correspond to credentials that the user has already established with the facility for allowing the user access to the information system (i.e., the user identifiers are used to identify and establish access to the facility systems).  The client application generates a logon request that is transmitted to the DMS, as discussed in further detail below.  The logon request includes the credentials and at least one technical factor (i.e., the device ID and/or telephone number) (i.e., the user identifier is provided in the user request).).
The motivations and rationales for modifying the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, in view of: Cowan; McLaren; Balakrishnan; and Beardall, described in the obviousness rejection of claim 20 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 26,
		- The combination of: Powell, as modified in view: Cowan; McLaren; Balakrishnan; and Beardall, teaches the limitations of claim 20 (which claim 26 depends on), as described above.
		- McLaren teaches a method, further comprising:
			- parsing the user request to determine the data that fulfills the user request (McLaren, paragraphs [0041]; Paragraph [0041] teaches that for example, a particular mobile device 118 may have a secure device hash or other suitable unique identifier that can be registered with and verified by medical information management system 120 (i.e., parsing the device ID that identifies the type of device).).
		- Powell further teaches a method, further comprising:
			- generating a pipeline based on the data, the pipeline comprising a set of tasks that include one or more tasks performed to fulfill the user request, wherein transmitting the plurality of facility-specific requests is included in the set of tasks (Powell, paragraph [0051]; Paragraph [0051] teaches that the integration services module 82 is responsible for routing requests that are received from the observer client services module 92 to retrieve and package requested data, and to send a corresponding response (i.e., generating a pipeline based on the data).  Paragraph [0052] teaches that intelligent synchronization is synchronization executed based on variable configuration parameters, which enable the possibility of only some of the patient data and/or patient information to be synchronized as opposed to all of the available data being continuously synchronized (i.e., the pipeline comprises a set of tasks that include one or more tasks to be fulfill the user request).  By using custom business rule logic to intelligently determine which patient data and/or information should be synchronized, and which patient data and/or information should be synchronized, the DMS 60, 60' functions more efficiently and can service an increased number of clients and configurations.  By way of non-limiting example, prior to a user logging on to the DMS 60, 60' via the mobile device 12, no specific patient data and/or information is synchronized.  Instead, only a patient census list and specific data elements corresponding to particular patients 50 are synchronized between the DMS 60, 60' and the information system(s) 42.  Once the user logs on, and selects a particular patient 50 to review, the synchronization services begin synching all of the available patient data and/or information for that particular patient 50 (i.e., transmitting the plurality of facility specific requests is included in the set of tasks).).
The motivations and rationales for modifying the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, in view of: Cowan; McLaren; Balakrishnan; and Beardall, described in the obviousness rejection of claim 20 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 27,
		- The combination of: Powell, as modified in view: Cowan; McLaren; Balakrishnan; and Beardall, teaches the limitations of claim 20 (which claim 27 depends on), as described above.
	- Powell teaches a method, further comprising:
		- processing the data, the data being included in the plurality of responses (Powell, paragraphs [0046] and [0051]; Paragraph [0046] teaches that the DMS 60, 60' processes and prepares the patient data and/or patient information for transfer to and presentation on the mobile device 12 (i.e., processing and transferring the data), or multiple mobile devices 12, from the information system 42.  Paragraph [0051] teaches that the integration services module 82 is responsible for routing requests that are received from the observer client services module 92 to retrieve and package requested data, and to send a corresponding response (i.e., the processed data is included in the plurality of responses).); and
		- generating the response that is to be provided to the mobile device (Powell, paragraphs [0046] and [0051]; Paragraph [0046] teaches that the DMS 60, 60' processes and prepares the patient data and/or patient information for transfer to and presentation on the mobile device 12 (i.e., generating the responses that are provided to the mobile device), or multiple mobile devices 12, from the information system 42.  Paragraph [0051] teaches that the integration services module 82 is responsible for routing requests that are received from the observer client services module 92 to retrieve and package requested data, and to send a corresponding response (i.e., transferring the generated responses to the mobile device).).
The motivations and rationales for modifying the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, in view of: Cowan; McLaren; Balakrishnan; and Beardall, described in the obviousness rejection of claim 20 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 28,
		- The combination of: Powell, as modified in view: Cowan; McLaren; Balakrishnan; and Beardall, teaches the limitations of claim 27 (which claim 28 depends on), as described above.
	- Powell teaches a method, wherein:
		- processing the data comprises at least one of generating additional data based on the data, formatting the data, and conditioning the data (Powell, paragraph [0041]; Paragraph [0041] teaches that each information system 42 stores patient data that can be collected from the patient monitoring devices 46, as well as additional patient information, that can include information that is input by a healthcare provider (i.e., processing the data includes generating additional data based on the data).  The information system 46 communicates the patient data and/or the additional patient data to a data management system (DMS) 60 (i.e., generating additional data).  Paragraph [0041] teaches that each information system 42 communicates patient data, and/or additional patient data to the DMS 60 (i.e., generating additional data).).
The motivations and rationales for modifying the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, in view of: Cowan; McLaren; Balakrishnan; and Beardall, described in the obviousness rejection of claim 20 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 29,
		- The combination of: Powell, as modified in view: Cowan; McLaren; Balakrishnan; and Beardall, teaches the limitations of claim 28 (which claim 29 depends on), as described above.
	- Powell teaches a method, further comprising:
		- conditioning the additional data (Powell, paragraph [0004]; Paragraph [0004] teaches that system utilizes wireless data communication technologies to transmit medical information to health care providers, or to condition data such that it may be useful for remote monitoring purposes (i.e., conditioning the additional data).).
The motivations and rationales for modifying the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, in view of: Cowan; McLaren; Balakrishnan; and Beardall, described in the obviousness rejection of claim 20 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 30,
		- The combination of: Powell, as modified in view: Cowan; McLaren; Balakrishnan; and Beardall, teaches the limitations of claim 28 (which claim 30 depends on), as described above.
	- Powell teaches a method, wherein:
		- the additional data comprises data that can be processed by the mobile device to generate one or more data visualizations (Powell, paragraphs [0040] and [0059]; Paragraph [0040] teaches that patient data is made available for display on the computer device 44.  For example, paragraph [0059] teaches that a census, or patient list is provided to the mobile device 12, which captures a variety of the information and/or data described herein that is associated with each of one or more monitored patients 50 (i.e., the additional data comprises data that can be processed by the mobile device to generate one or more data visualizations).  Strip charting is also provided, in which patient data and/or information can be presented to the user in graphical form (i.e., one or more data visualizations).).
The motivations and rationales for modifying the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, in view of: Cowan; McLaren; Balakrishnan; and Beardall, described in the obviousness rejection of claim 20 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 31,
		- The combination of: Powell, as modified in view: Cowan; McLaren; Balakrishnan; and Beardall, teaches the limitations of claim 20 (which claim 31 depends on), as described above.
	- Powell teaches a method, wherein:
		- conditioning the data comprises at least one of converting data based on a transmission protocol, formatting data for optimal display on the mobile device, and packaging data for transmission to the mobile device (Powell, paragraph [0051]; Paragraph [0051] teaches that the integration services module 82 is responsible for routing requests that are received from the observer client services module 92 to retrieve and package requested data (i.e., packaging data for transmission to the mobile device), and to send a corresponding response.).
The motivations and rationales for modifying the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, in view of: Cowan; McLaren; Balakrishnan; and Beardall, described in the obviousness rejection of claim 20 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 32,
		- The combination of: Powell, as modified in view: Cowan; McLaren; Balakrishnan; and Beardall, teaches the limitations of claim 20 (which claim 32 depends on), as described above.
	- Powell teaches a method, further comprising:
		- determining that the user request is associated with a portion of the data stored in a cache data store, the response to the mobile device being provided based on the portion of the data (Powell, paragraph [0052]; Paragraph [0052] teaches an intelligent synchronization process that is synchronization executed based on variable configuration parameters, which enable the possibility of only some of the patient data and/or patient information to be synchronized as opposed to all of the available data being continuously synchronized (i.e., only a portion of data that is stored in a cache data store will be synchronized).  By using custom business rule logic to intelligently determine which patient data and/or information should be synchronized, and which patient data and/or information should be synchronized, the DMS 60, 60' functions more efficiently and can service an increased number of clients and configurations.  By way of non-limiting example, prior to a user logging on to the DMS 60, 60' via the mobile device 12, no specific patient data and/or information is synchronized.  Instead, only a patient census list and specific data elements corresponding to particular patients 50 are synchronized between the DMS 60, 60' and the information system(s) 42.  Once the user logs on, and selects a particular patient 50 to review (i.e., the request is associated with a portion of data from a particular patient that is stored in a cache data store), the synchronization services begin synching all of the available patient data and/or information for that particular patient 50 (i.e., the response to the mobile device is based on the portion of the data that is synchronized from the cache data store).  Consequently, subsequent reviews of the particular patient 50 are much faster, because the patient data and/or information has been synchronized.).
The motivations and rationales for modifying the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, in view of: Cowan; McLaren; Balakrishnan; and Beardall, described in the obviousness rejection of claim 20 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 33,
		- The combination of: Powell, as modified in view: Cowan; McLaren; Balakrishnan; and Beardall, teaches the limitations of claim 20 (which claim 33 depends on), as described above.
		- Powell teaches a method, wherein:
			- wherein the user request comprises a user identifier and a patient identifier, the user identifier and the patient identifier being cross-referenced to one or more indices to identify facility systems included in the plurality of facility systems (Powell, paragraph [0054]; Paragraph [0054] teaches that the authentication module 104 handles the authentication needs of the DMS 60, 60', which can include, but are not limited to active directory authentication, vendor authentication, device ID restrictions, device phone number restrictions, and any combination thereof.  Each facility system 18, 20 and/or facility 40 is configured to authenticate using any combination of such authentication mechanisms.  Device ID restriction is the ability for an authentication service to look at a pre-configured list of device ID's, associated with respective mobile devices 12, that are authorized to connect to the facility system 18, 20 and/or facility 40, and only authorizes call from software client that originate with that device ID (i.e., from the particular mobile device 12) (i.e., the user identifier is cross-referenced to one or more indices to identify facility systems included in the plurality of facility systems).  Paragraph [0064] teaches that when the user seeks access to patient information and data using the mobile device, the user initiates execution of a client application on the mobile device.  The client application prompts the user for credentials.  The credentials include a username and password (i.e., a patient identifier is included in the user request).  These credentials correspond to credentials that the user has already established with the facility for allowing the user access to the information system (i.e., the patient identifier is cross-referenced to one or more indices to identify facility systems included in the plurality of facility systems).  The client application generates a logon request that is transmitted to the DMS, as discussed in further detail below. The logon request includes the credentials and at least one technical factor (i.e., the device ID and/or telephone number) (i.e., the technical factor is the user identifier and the username and password are the patient identifiers).).
The motivations and rationales for modifying the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, in view of: Cowan; McLaren; Balakrishnan; and Beardall, described in the obviousness rejection of claim 20 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 34,
		- The combination of: Powell, as modified in view: Cowan; McLaren; Balakrishnan; and Beardall, teaches the limitations of claim 20 (which claim 34 depends on), as described above.
	- Powell teaches a method, further comprising:
		- authenticating the user of the mobile device (Powell, paragraph [0063]; Paragraph [0063]  provides an authentication process for authenticating, or validating, the user of a mobile device (i.e., authenticating the user of the mobile device) and the mobile device itself.).
The motivations and rationales for modifying the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, in view of: Cowan; McLaren; Balakrishnan; and Beardall, described in the obviousness rejection of claim 20 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 35,
		- The combination of: Powell, as modified in view: Cowan; McLaren; Balakrishnan; and Beardall, teaches the limitations of claim 20 (which claim 35 depends on), as described above.
	- Powell teaches a method, further comprising:
		- validating the user request (Powell, paragraphs [0068] and [0069]; Paragraph [0068] teaches that the authentication server 508 compares the credentials provided in the logon request to the authentication information to determine whether the credentials are valid.  In some implementations, the application server 508 forwards the logon request, or at least the credentials provided in the logon request, to the information system 42.  The information system 42 compares the credentials provided in the logon request to the authentication information stored at the information system 42 to determine whether the credentials are valid.  Paragraph [0069] teaches that if the credentials are not valid the logon request is denied and a corresponding message is displayed to the user at the mobile device 12.  If the credentials are valid (i.e., validating the user request), the logon request is accepted, and a session is established between the mobile device and the DMS 60, 60'.).
The motivations and rationales for modifying the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, in view of: Cowan; McLaren; Balakrishnan; and Beardall, described in the obviousness rejection of claim 20 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 36,
		- The combination of: Powell, as modified in view: Cowan; McLaren; Balakrishnan; and Beardall, teaches the limitations of claim 20 (which claim 36 depends on), as described above.
	- Powell teaches a method, wherein:
		- the response comprises instructions, the instructions being executable by the mobile device for displaying data in the integrated view on the mobile device (Powell, paragraphs [0040] and [0059]; Paragraph [0040] teaches that patient data is made available for display on the computer device 44.  For example, paragraph [0059] teaches that a census, or patient list is provided to the mobile device 12, which captures a variety of the information and/or data described herein that is associated with each of one or more monitored patients 50 (i.e., displaying the patient data).  Strip charting is also provided, in which patient data and/or information can be presented to the user in graphical form (i.e., displaying the data in an integrated view).).
The motivations and rationales for modifying the mobile device authentication computer-implemented method, computer-readable storage medium, and system taught by Powell, in view of: Cowan; McLaren; Balakrishnan; and Beardall, described in the obviousness rejection of claim 20 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686